DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-14, 16-19, 21-24 objected to because of the following informalities:  
Re claims 2-14, 16-19 and 21-24; each of these claims are dependent, and as such the preamble should be amended to read ‘the apparatus’ or ‘the method’ to provide the required antecedent basis in the dependent claims.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: each of the “module for” limitations in claims 1-14; and each of the “module for” limitations in claims 15-19; such as the respective ‘feature extraction module for’ and ‘classifier module configured to’.  The term ‘module’ is a generic term for ‘means’ and lacks structural inherency.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 represents a ‘use’ claim per MPEP 2173.05(q), as the claim “recites a use without any active, positive steps delimiting how this use is actually practiced.”
Claim limitation “extraction module for”, “classifier module for”, “image pre-processing module arranged to” in claims 1 and 5; and claim limitation “extraction module for”, “classifier module for”, “fusion module for” in claim 15; invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the language ‘a software product for programming … the method of claim 20’ represents a software per se claim as the physical element of the computer is tied through an ‘or’ statement and the nature of the scope of the claim is directed towards a program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bharati (NPL document “Detecting Facial Retouching Using Supervised Deep Learning”, see IDS).
Re claim 1, Bharati discloses an apparatus for detecting morphed or averaged facial images, wherein the morphed or averaged images are synthetically generated images (Sections I-III regarding retouched image; and retouched image databases) comprising information from two or more different source images corresponding to two or more subjects (Sections I-III regarding retouched image; and retouched image databases), the apparatus comprising: 
a feature extraction module (Page 1909-1910 section IV, subsection A-B; Figure 8; face patches from input face) for receiving an input image (Page 1909-1910 section IV, subsection A-B; Figure 8; face patches from input face) and outputting a set of descriptor feature(s) characteristic of the image (Page 1909-1910 section IV, subsection A-B; Figure 8; face patches from input face); and 
a classifier module (Page 1909-1910 section IV, subsection A-B; Figure 8; SRBM/SDBM to classification output) configured to allocate the input image either to a 
wherein the classifier module comprises a machine-learning system trained (Page 1909-1910 section IV, subsection A-B; Figure 8; supervised learning disclosure) to classify single images using a training data set (Page 1909-1910 section IV, subsection A-B; Figure 8; supervised learning disclosure) comprising morphed or averaged images and images that have not been morphed or averaged (Page 1909-1910 section IV, subsection A-B; Figure 8; ‘consists of the two classes original and retouched’).

Re claim 20, Bharati discloses a method of detecting morphed or averaged images, wherein the morphed or averaged images are synthetically generated images (Sections I-III regarding retouched image; and retouched image databases)  comprising information from two or more different source images corresponding to two or more subjects(Sections I-III regarding retouched image; and retouched image databases), the apparatus comprising: 
receiving an input image (Page 1909-1910 section IV, subsection A-B; Figure 8; input face); 

classifying the image (Page 1909-1910 section IV, subsection A-B; Figure 8; SRBM/SDBM to classification output) by allocating it to either to a first class indicating that the image has been morphed or averaged (Page 1909-1910 section IV, subsection A-B; Figure 8; SRBM/SDBM to classification output ‘retouched’) or a second class indicating that it has not been morphed or averaged (Page 1909-1910 section IV, subsection A-B; Figure 8; SRBM/SDBM to classification output ‘original’), based on the descriptor feature(s) (Page 1909-1910 section IV, subsection A-B; Figure 8; SRBM/SDBM to classification output); 
wherein the classification step (Page 1909-1910 section IV, subsection A-B; Figure 8; supervised learning disclosure) comprises using a machine-learning system trained to classify single images (Page 1909-1910 section IV, subsection A-B; Figure 8; supervised learning disclosure) using a training data set (Page 1909-1910 section IV, subsection A-B; Figure 8; supervised learning disclosure) comprising morphed or averaged images and images that have not been morphed or averaged (Page 1909-1910 section IV, subsection A-B; Figure 8; ‘consists of the two classes original and retouched’).

Re claim 2, Bharati discloses an apparatus as claimed in claim 1, and further wherein the feature extraction module comprises a machine-learning system (Section IV subsection B; Figure 8 ‘face patches’) and the descriptor features depend on 

Re claim 22, Bharati discloses a method according to claim 20, further comprising the step of training a classifier (Page 1909-1910 section IV, subsection A-B; Figure 8; supervised learning disclosure) used in the classifying step (Page 1909-1910 section IV, subsection A-B; Figure 8; supervised learning disclosure).

Re claim 24, Bharati discloses a method according to claim 20 (see rejection of claim 20 and associated citations), and further comprising the use (Sections V and VI) of the apparatus according to claim 1 (see rejection of claim 1 and associated citations).

Re claim 3, Bharati discloses an apparatus as claimed in claim 2, and further wherein the training data set comprises morphed or averaged images (Page 1909-1910 section IV, subsection A-B; Figure 8; ‘consists of the two classes original and retouched’) and images that have not been morphed or averaged (Page 1909-1910 section IV, subsection A-B; Figure 8; ‘consists of the two classes original and retouched’).

Re claim 23, Bharati discloses a method according to claim 20, and further comprising training a feature extraction module that generates the descriptor feature(s) using a set of images (Page 1909-1910 section IV, subsection A-B; Figure 8; ‘consists of the two classes original and retouched’) comprising morphed or averaged images 

Re claim 4, Bharati discloses an apparatus as claimed in claim 1, and further wherein the morphed or averaged images are morphed or averaged facial images (Abstract; Figures, 4-6, 8; Section IV subsection B).

Re claim 5, Bharati discloses an apparatus as claimed in claim 1, and further wherein further comprising an image pre-processing module arranged to extract and normalise a region of interest (for example a human face) from the image (Section II subsection B; Section IV subsection B; Figures 4-5 and 8 ‘face patches’ and patches at specific face locations) and to transmit the pre-processed image to the feature extraction module (Section II subsection B; Section IV subsection B; Figures 4-5 and 8 ‘face patches’ and patches at specific face locations).

Re claim 8, Bharati discloses an apparatus as claimed in claim 1, and further wherein the classifier module comprises a linear support vector machine (Section IV subsection B; Section V subsection A; Section VI) or a probabilistic collaborative representation classifier (Section IV subsection B; Section V subsection A; Section VI).

Re claim 25, Bharati discloses a software product for programming (Section I, IV and V; Fig 8) or otherwise configuring a computer (Section I, IV and V; Fig 8); to perform the method of claim 20 (see the rejection of claim 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bharati as applied to claims 1 and 20 above, and further in view of Ergun (NPL “Fusing Deep Convolutional Networks for Large Scale Visual Concept Classification”, see IDS).
Re claim 6, Bharati discloses an apparatus as claimed in claim 1, but fails however to explicitly disclose wherein the feature extraction module comprises a set of filters that are convolved with patches of the input image to provide a set of descriptor feature(s).
This design is however disclosed by Ergun.  Ergun discloses wherein the feature extraction module comprises a set of filters (Sections I and II; Figure 1) that are convolved with patches of the input image to provide a set of descriptor feature(s) (Sections I and II; Figure 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Bharati in order to incorporate the feature extraction as shown in Ergun as it would be obvious to one of skill to use known techniques to modify the characteristics of the extraction processing to adjust to environmental and design parameters to meet a level of quality and efficiency in the processing.

Re claim 9, Bharati discloses an apparatus as claimed in claim 1, but fails however to explicitly disclose wherein the feature extraction module comprises at least one convolutional neural network.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Bharati in order to incorporate the use of convolutional techniques as shown in Ergun as Bharati is silent in the detail for the processing and it would be obvious to use a known technique  of the neural network processing that functions with expected and adjustable efficiency to provide the level of processing depth and training required to meet classification standards in effectiveness and error level.

Re claim 10, the combined disclosure of Bharati and Ergun as a whole discloses an apparatus as claimed in claim 9, Ergun further discloses wherein the feature extraction module (Sections I and II; Figure 1) comprises a plurality of substantially statistically independent neural networks (Sections I and II; Figure 1) providing complementary descriptor feature(s) to the classifier module (Sections I and II; Figure 1).

Re claim 21, Bharati discloses a method as claimed in claim 20, but fails however to explicitly disclose wherein the step of generating the descriptor feature(s) comprises using a plurality of preferably substantially statistically independent neural networks providing complementary descriptor feature(s) to the classifier module; and descriptor feature data from each neural network is combined prior to classification.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Bharati in order to incorporate the use of convolutional techniques as shown in Ergun as Bharati is silent in the detail for the processing and it would be obvious to use a known technique  of the neural network processing that functions with expected and adjustable efficiency to provide the level of processing depth and training required to meet classification standards in effectiveness and error level.

Re claim 11, the combined disclosure of Bharati and Ergun as a whole discloses an apparatus as claimed in claim 9, Ergun further discloses wherein the neural network(s) comprise deep convolutional neural network(s) (Sections I and II; Figure 1), preferably having three or more convolutional layers (Sections I and II; Figure 1).

Re claim 12, the combined disclosure of Bharati and Ergun as a whole discloses an apparatus as claimed in claim 11, Ergun further discloses wherein the descriptor features are extracted from the first fully-connected layer of each deep convolutional neural network (Section III A-B; Figures 1-2).

Re claim 13, the combined disclosure of Bharati and Ergun as a whole discloses an apparatus as claimed in claim 10, Ergun further discloses wherein the apparatus further comprises a feature level fusion module (Sections II and III; Figure 1 and 2) for combining descriptor feature data from each neural network (Sections II and III; Figure 1 and 2) and transmitting the fused (e.g. concatenated) feature data (Sections II and III; Figure 1 and 2) to the classifier module (Sections II and III; Figure 1 and 2).

Re claim 14, the combined disclosure of Bharati and Ergun as a whole discloses an apparatus as claimed in claim 9, Ergun further discloses wherein the neural network(s) are individually trained (Section II-III; Figures 1 and 2) using a set of images in order to train their filters to provide descriptor features suited for determining image classification (Section II-III; Figures 1 and 2); while Bharati further discloses wherein the training set comprises morphed or averaged images and images that have not been morphed or averaged (Page 1909-1910 section IV, subsection A-B; Figure 8; ‘consists of the two classes original and retouched’); and the classification is for determining whether an image has been morphed or averaged (Page 1909-1910 section IV, subsection A-B; Figure 8; SRBM/SDBM to classification output).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bharati (NPL document “Detecting Facial Retouching Using Supervised Deep Learning”, see IDS) in view of Ergun (NPL “Fusing Deep Convolutional Networks for Large Scale Visual Concept Classification”, see IDS).
, an apparatus for detecting morphed or averaged images, wherein the morphed or averaged images (Sections I-III regarding retouched image; and retouched image databases) are synthetically generated images comprising information from two or more different source images corresponding to two or more subjects (Sections I-III regarding retouched image; and retouched image databases), the apparatus comprising: 
a feature extraction module (Page 1909-1910 section IV, subsection A-B; Figure 8; face patches from input face) for receiving an input image (Page 1909-1910 section IV, subsection A-B; Figure 8; face patches from input face) and outputting a set of descriptor feature(s) characteristic of the image (Page 1909-1910 section IV, subsection A-B; Figure 8; face patches from input face); and 
a classifier module (Page 1909-1910 section IV, subsection A-B; Figure 8; SRBM/SDBM to classification output) configured to allocate the input image either to a first class indicating that the image has been morphed or averaged (Page 1909-1910 section IV, subsection A-B; Figure 8; SRBM/SDBM to classification output ‘retouched’) or a second class indicating that it has not been morphed or averaged (Page 1909-1910 section IV, subsection A-B; Figure 8; SRBM/SDBM to classification output of ‘original’), based on the descriptor feature(s) (Page 1909-1910 section IV, subsection A-B; SRBM/SDBM to classification output); and
the classifier module comprises a machine-learning system trained (Page 1909-1910 section IV, subsection A-B; Figure 8; supervised learning disclosure) to classify the images using a training data set (Page 1909-1910 section IV, subsection A-B; Figure 8; supervised learning disclosure) comprising morphed or averaged images and 
This design is however disclosed by Ergun.  Ergun discloses wherein the feature extraction module comprises a plurality of neural networks (Sections I and II; Figure 1) providing complementary descriptor feature(s) to the classifier module (Sections I and II; Figure 1); the apparatus further comprises a fusion module for combining descriptor feature data from each neural network (Sections II and III; Figure 1 and 2) and transmitting the fused feature data to the classifier module (Sections II and III; Figure 1 and 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Bharati in order to incorporate the use of convolutional techniques as shown in Ergun as Bharati is silent in the detail for the processing and it would be obvious to use a known technique  of the neural network processing that functions with expected and adjustable efficiency to provide the level of processing depth and training required to meet classification standards in effectiveness and error level.



Re claim 17, the combined disclosure of Bharati and Ergun as a whole discloses an apparatus as claimed in claim 15, Ergun further discloses wherein the neural networks (Sections I and II; Figure 1) are substantially statistically independent (Sections I and II; Figure 1).

Re claim 18, the combined disclosure of Bharati and Ergun as a whole discloses an apparatus as claimed in claim 15, Bharati further discloses wherein the morphed or averaged images are morphed or averaged facial images (Abstract; Figures, 4-6, 8; Section IV subsection B).

Re claim 19, the combined disclosure of Bharati and Ergun as a whole discloses an apparatus as claimed in claim 15, Bharati further discloses wherein the design is further comprising the features of claim 2 (Section IV subsection B; Figure 8 ‘face patches’ and patches at specific face locations).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bharati and Ergun as applied to claim 6 above, and further in view of Zhao (US Pub 20180063169).

This design is however disclosed by Zhao.  Zhao discloses wherein the set of descriptor features comprises a string of binarised quantities derived from the convolutions (Paragraph 17), for example BSIF, as described herein (Paragraph 17).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Bharati in order to incorporate the feature output as shown in Zhao as it would be obvious to one of skill to use known and effective means of data quantification in the determination and processing application of the functions performed to determine the features and the descriptors associated therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/Primary Examiner, Art Unit 2631